Per Curiam :
There was no error in refusing to quash the first count of the indictment Charging burglary with intent to commit larceny and that the larceny was actually consummated does not make the indictment bad for duplicity. It is a well-recognized form of framing a count, both in England and in this country.
The court gave due effect to the evidence of previous good character in designating it to be positive evidence which might of itself pioduce such reasonable doubt as may result in producing an acquittal.
We see no error in the remaining assignment.
Judgment affirmed.